996 F.2d 1236
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.PORTABLE PRODUCTS, INC., Plaintiff-Appellee,v.H.L.S. ENTERPRISES, INC., and Practical Solutions, Inc.,Defendant-Appellants.
Nos. 92-1457, 93-1070.
United States Court of Appeals, Federal Circuit.
May 18, 1993.

Before RICH, ARCHER, and MAYER, Circuit Judges.
PER CURIAM.


1
H.L.S. Enterprises, Inc. and Practical Solutions, Inc. appeal the order of the United States District Court for the District of Minnesota granting Portable Products, Inc. a preliminary injunction based on its claims for trade dress infringement.   No. 4-92-319 (D.Minn. July 21, 1992).   To the extent the District Court's order directs Practical Solutions to send letters to its customers withdrawing claims of patent infringement against Portable Products it is vacated as moot, the parties no longer contesting the matter on appeal.   In all other respects the order is affirmed.